I concur in the results of the prevailing opinion, but my reasons for so doing are so different from those therein set forth that I shall state them.
In this opinion, I shall follow the plan used by the defendants and group the assignments of error under the various points of law which are raised. Thus several assignments of error may be treated or disposed of in the discussion of one point of law.
The first point raised by the defendants is that there was insufficient evidence to support the verdict and that it was contrary to law. As noted in the prevailing opinion, plaintiff alleged several different acts or omissions on the part of the defendant as negligence.
As to the allegations of the plaintiff that the elevator was started upward without closing the doors leading into the hall, I have grave doubts that there was sufficient evidence to justify the submission of this question to the jury. There was some evidence, both direct and circumstantial, that the doors were left open, but I am rather of the opinion that it was a mole-hill against a mountain when compared to the evidence adduced by defendants that the doors were closed before the elevator was started. However, the question of whether or not such evidence was sufficient to go to the jury is one which I think we need not decide because in the view I take of the case it has not been properly brought before us by any proper exception. I shall discuss this more fully hereafter.
As to all of the other allegations of negligence, I think there was sufficient evidence in proof of them as to justify the submission of the issue of negligence to the jury. *Page 386 
Both Mrs. Fowler and Mrs. Smith testified that the elevator was started upward suddenly, with a violent jerk, and before they had time completely to enter the elevator and to arrange themselves. Defendants introduced testimony by other witnesses which tended to contradict plaintiff's evidence. The question was properly submitted to the jury.
As to the question of negligence in the construction of the elevator, there was little dispute as to the physical facts. The evidence shows without conflict that there was a space between the front edge of the elevator floor and the door leading from the elevator into the hall. This space was either five inches (plaintiff's evidence) or 4 3/8 inches (defendant's evidence). Whether or not the arrangement adopted by the defendant corporation of permitting this space to exist, amounted to negligence was a question of fact properly submitted to the jury. And, in determining whether or not the existence of this space between the floor and the doors amounted to negligence, the jury was entitled to consider the surrounding facts and circumstances — for example, the fact that there were no doors on the elevator cage.
Since the question of negligence in the construction of an elevator is new here, and is one of the most important points involved in the case, and is a question to which both parties devoted considerable time and space in their briefs and oral arguments, I think the question ought to be more fully treated than it is in the prevailing opinion and therefore I append the following discussion:
The defendants contend that as a matter of law there was no negligence in the construction or maintenance of the elevator equipment. In support of this proposition they have citedDigelormo v. Weil, 260 N.Y. 192, 183 N.E. 360, 363. In this case a six-year old boy was caught in an 8 11/16 inch space between the shaftway door and the elevator gate. It was an automatic elevator and the plaintiff's theory of recovery was the negligent manner of construction in permitting the space to exist. Recovery was denied. However, *Page 387 
in that case there were doors on the elevator cage as well as doors into the shaft. Nobody saw the accident or knew how it occurred. It could be explained on several different theories. The plaintiff suggested a theory on which the defendants would be liable. Other theories were suggested on which liability could not be predicated. The court said:
"The rule is well settled that where there are several possible causes of injury, for one or more of which defendant is not responsible, the plaintiff cannot recover without proving the injury was sustained wholly or in part by a cause for which the defendant was responsible."
This was the ratio decidendi of the case. Since I do not take it as authority for the proposition that it was not negligence to allow the space of 8 11/16 inches to exist between the two doors, it would be in the nature of a digression to examine the evidence in that case in order to determine whether it presented initiatory causes of the claim more consistent with negligence of the defendant than with non-negligence.
The defendants also rely on McGrell v. Buffalo OfficeBuilding Co., 1897, 153 N.Y. 265, 47 N.E. 305, 306, which tends to support their position. In that case a 9 1/2 year old girl was killed in an elevator. In an action for her death, it was alleged that the elevator was so unskillfully operated as to cause a violent jolt which threw the girl against the bars in the shaft or well of the elevator; that the defendants omitted to provide any door to the car or to properly guard the opening through which persons entered the elevator, and that the bars used in the construction of the shaft were insufficient. The evidence showed that the child was standing at the back of the elevator, and suddenly sprang forward and was caught by the grating bars and fell with her head between the bars and the elevator floor and was killed. The court in denying recovery said:
"While it was the defendant's duty to provide a safe and suitable car, appliances, and other machinery for the operation of its elevator, and for the accommodation of its passengers, and to exercise strict diligence in that respect, still the law did not impose upon the defendant the *Page 388 
duty of providing for their absolute safety, so that they should encounter no possible danger or meet with no casualty in the use of the appliances provided."
With the abstract proposition announced by the court in the above quotation, I have no quarrel. The plaintiff does not contend that the defendant were insurers. However, it must be observed that the McGrell case is fifty years old. Many improvements have been made in elevators since that case was decided. It should also be noted that in that case the child sprang forward and grabbed the bars. In the case at bar, there is no evidence of the child springing or grabbing anything.
The plaintiff cites Kranzusch v. Trustee Co., 93 Wash. 629,161 P. 492, 494. That case was similar to the case at bar. The defect relied on by the plaintiff in that case was the protrusion of the landings about three inches into the elevator well. The plaintiff's child's head was caught between the floor of the elevator and protruding landing. The court said:
"We think also that the jury were warranted in finding that the elevator was negligently constructed and inherently dangerous, and that this was the cause of the death of the child. It may not be negligence in itself to leave projecting floors in the elevator well, or to construct indicators so that they project into the well. Nor, perhaps, is it negligence in itself to operate an elevator cage with an open door. But to operate an elevator where there is a combination of these conditions is negligence."
In the case of Smith v. Odd Fellows Bldg. Ass'n, 46 Nev. 48,205 P. 796, 23 A.L.R. 38, the plaintiff's decedent was injured by having his foot caught between the floor of the elevator and a casing projecting into the elevator shaft. There was no door on the elevator cage. The court held that this was sufficient to justify an inference of negligence by the owners of the building.
The defendants contend that there was nothing within the experience of operations of buildings with elevators similarly constructed to indicate that the elevator in this *Page 389 
case was dangerous. I do not think the occurrence of an accident of this nature was beyond the bounds of reasonable foresight.
In Siegel, Cooper  Co. v. Trcka, 218 Ill. 559,75 N.E. 1053, 1056, 2 L.R.A., N.S., 647, 109 Am. St. Rep. 302, the plaintiff was thrown down on the floor of an elevator in which he was riding in such a manner that his foot projected over the front edge of the elevator floor, the elevator cage having no front door. His foot was caught and crushed between the floor of the elevator, and the top of the aperture at one of the landings. The court said:
"This question of construction was not so intricate but what the jury could understand the situation, and it was their province to say whether appellant was at fault in maintaining the arrangement adopted by it."
In Russo v. Morris Bldg.  Land Improvement Ass'n, Ltd.,104 La. 426, 29 So. 46, on rehearing 29 So. 50, the court affirmed a finding of negligence in the construction of the elevator where there was sufficient space between the front of the elevator and the well of the shaft, for the arm or leg of a person and there was no door in the front of the elevator cage. See also Mitchell v. Marker, 6 Cir., 62 F. 139, 25 L.R.A. 33, 10 C.C.A. 306, and Beidler v. Branshaw, 65 N.E. 1086,200 Ill. 425.
Atkeson, et ux. v. Jackson Estate, 72 Wash. 233,130 P. 102, 104, was a case very similar to the case at bar, the only material difference being that in that case the elevator was automatic. In affirming a finding of negligence in the construction of the elevator, the court said:
"But, notwithstanding the fact that the elevator in question does not differ in construction materially from the elevators in common use, we think the trial court correctly decided that the manner in which this elevator was constructed and operated in this particular instance constituted negligence. * * * And * * * it is not too much to say that the appellant should have had a door or gate by which the entrance to the elevator cage itself could have been closed." *Page 390 
See also Shellaberger v. Fisher, 8 Cir., 143 F. 937, 5 L.R.A., N.S., 250.
In the case of Strobel v. Park, 292 Pa. 200, 140 A. 877,57 A.L.R. 253, it was held that one operating a passenger elevator in his building must, for the safety of passengers, provide and make use of the best and most improved machinery and devices in general practical use. The court further held that operating a passenger carrying elevator without protection on all sides is negligence.
The rule is stated thus in 18 Am. Jur. 528:
"According to the prevailing rule the owner or operator of an elevator is bound, in the first instance, to use the highest degree of care in the construction of the elevator. He is bound to use the utmost care and skill in the choice of the machinery and to install such improvements and safety devices as experience has shown to be practicable."
And at page 529, it is said:
"If a defect in construction is a patent omission of necessary protection the owner is generally liable. Thus, if an accident may reasonably be anticipated as the natural and probable result of the absence of guards or doors on all sides of passenger elevator cars, the failure to provide this protection is per se negligence."
And at page 531, it is said:
"The owner or operator of an elevator is bound to use the utmost skill in the maintenance of the elevator and to install such improvements and safety devices as experience has shown to be practicable."
In this case there was no serious conflict in the evidence, as to the construction of the elevator and shaft. The question of whether or not there was negligence in the construction was properly submitted to the jury.
While I am not prepared in this case to lay down the owner's duty in regard to construction as absolutely as it is laid down in many of the cases above quoted, I have hereunder indicated my views in regard to the duty of owners and operators of elevators to keep abreast of improvements, and in the matter of construction. *Page 391 
Elevators, like nearly all mechanical devices, by their very nature have some inherent dangers. Whosoever undertakes to operate a passenger elevator ought to take every reasonable andpractical precaution to minimize this danger. Whenever modern appliances and inventions are devised which if installed would reduce the danger, such devices ought to be installed unless the cost of such installation would be greatly out of proportion to any safety benefit or improvement to be thereby attained. Thus, if a new improvement could not be installed without reconstructing the elevator shaft, perhaps the owner of the elevator would not be bound to introduce it. However, where the mechanical safety improvement cannot be used, the standard of diligence and care required of the person operating the elevator must be, in view of the absence of such device, proportionately higher. Thus, if it is physically not feasible or only feasible with extraordinary expenditure to install safety improvements, the operator of the elevator must take extra precautions to assure that all passengers are protected from the dangers which are present only because of the absence of such mechanical safety features.
I agree with Mr. Justice WADE that since the question of contributory negligence was resolved by the jury in favor of the plaintiff, it is unnecessary for us to determine the question of whether or not the contributory negligence of the mother and aunt, had such been found to exist, would be imputed to the plaintiff, the father. This question is reserved until such time as it shall properly come before us.
As to the testimony of the witnesses Snydergaard and Barlow (the witnesses who testified to having ridden the elevator, and to the jerking of the elevator on two separate occasions prior to the accident), I think it was admissible, but only for the limited purpose of showing defendant corporation's knowledge of the defective condition of the elevator, or that the elevator could operate in a jerky manner. See 18 Am. Jur. 561. *Page 392 
The point next raised by appellants is as to the correctness of the court's instructions. The court's instruction No. 1 was practically a verbatim restatement of the pleadings. Defendants excepted to the whole of that instruction on the ground that it failed to frame the issues for the jury, and contained an almost verbatim restatement of the complaint.
While the reading of pleadings verbatim to the jury is a practice not ordinarily to be commended, and has been condemned many times by this court, it is not per se reversible error, and one relying upon it must show prejudice. My views on this question are stated in a dissenting opinion in Shields v. UtahLight  Traction Co., 99 Utah 307, 105 P.2d 347. Of course, if the court reads parts of the pleadings unsupported by substantial evidence, there could be prejudicial error. The error in such case would be, not in reading pleadings verbatim to the jury, but in submitting to the jury an issue not supported by the evidence. So also, where the pleadings are ambiguous, or are couched in language so technical or complicated that a reading of the pleadings to a lay jury would confuse rather than enlighten them, then such reading of pleadings to the jury could be prejudicial. But where the language of the pleadings is clear and simple, even though stated in legal phraseology, the reading of such pleadings is not prejudicial error. While ordinarily the court should not read the pleadings to the jury, it might be difficult, if not impossible, in many cases to state the issues accurately throughout in the language of laymen. Resort to the terminology and phraseology of the legal profession can hardly be avoided. Much of so called legal language has become laymen's language. Where the instructions are clearly worded and the meaning of technical words and phrases is explained to the jury in understandable language, they are not open to objection, assuming, of course, that they are proper in other respects.
Defendants have argued in this court that the first instruction was also erroneous in that it submitted to the jury issues of fact unsupported by any substantial evidence. As has been heretofore noted, defendants have contended that *Page 393 
there was no substantial evidence of any negligence and that the case should therefore, have been taken from the jury. As I have attempted to point out above, all of plaintiff's allegations of negligence were supported by substantial evidence with the possible exception of the doors being open at the time the elevator was started. If the trial court committed prejudicial error in giving instruction No. 1, that error was in submitting to the jury the question of whether or not the doors were left open at the time the elevator was started upward. But, as we have already seen, the defendants' exception was to the whole of instruction No. 1 and not to that particular part of the instruction which submitted to the jury the question of whether or not the doors were left open, and not on the ground that the court submitted allegations not supported by the evidence, but that the instruction was erroneous because it consisted of reading the pleadings verbatim to the jury. It is well settled in this jurisdiction that where an exception is taken to the whole of an instruction, the exception will not be sustained unless the whole instruction is bad. If the instruction is partially correct and partially erroneous, the erroneous part of the instruction must be pointed out by the party taking exception thereto. Since the exception was to the whole of the instruction and only a part, if any, of the instruction was erroneous, it follows that the assignment of error cannot be sustained. It is admitted that there was no difficulty in separating that part of the instruction respecting the allegation pertaining to the starting with open doors in regard to which it is claimed there was no evidence from the other parts of the instruction pertaining to other allegations of negligence which were supported by evidence.
I concur in the view of the prevailing opinion that the exception to the first paragraph of instruction No. 4 amounted to nothing more than an exception to the court's refusal to grant a peremptory instruction in favor of the defendants, and therefore was without merit.
In regard to both instruction No. 1, and the first paragraph of instruction No. 4, defendants have argued that *Page 394 
there was no evidence of negligence. This is just another way of raising the same question as is raised on motion for nonsuit or directed verdict. Where plaintiff has alleged several different grounds of negligence, an exception to an instruction submitting all the grounds of negligence to the jury should be so phrased that it will call to the court's attention the absence of proof of the particular item not proved. An exception to the effect that there is no evidence in support of any of the allegations of negligence does not call to the court's attention the want of evidence in support of any particular allegation. Such an exception is calculated to mislead the court. The exception should point out those allegations of negligence unsupported by the evidence.
I freely admit that where it should be apparent to the court that there is no evidence to support an allegation the court has the responsibility of withholding such issue from the jury. And it may be further admitted that where the court frames the issues to be submitted to the jury in its own language rather than indulging in the easy — one might almost say lazy — method of reading the pleadings verbatim, there is a much greater likelihood that the mind of the court will be alerted to those allegations unsupported by evidence because the very process of picking out, at the end of a trial, the issues in regard to which there is or is not evidence, is a mental alerting, whilst a reading of pleadings tends to be a soporific both to the listener and ofttimes to the reader. Reading the pleadings will not arouse the mind to this alerting process as effectively as would the rephrasing of the issues in his own language with his mind pointed on the evidence while he did that. But the court's reading of the pleadings as a recitation to the jury of the issues presented to it does not excuse counsel in taking an exception to the whole of the instruction purporting to recite the issues on which the jury must pass giving as his ground for the exception that none of the issues are supported by the evidence.
Hence, while I admit for the purposes of this discussion that the court was in error in submitting as an issue the question of whether the elevator started while the door *Page 395 
was open, I do not think it lies in the mouth of counsel to contend that the court erroneously submitted instructions one and four (which instructions must be coupled together) when the alleged error pointed out was that there was no evidence to support any of the allegations of negligence. There being ample evidence to support all of the allegations except perhaps that regarding the open door this sort of exception would naturally be rejected by the court.
As to the assignments of error not discussed in the prevailing opinion, I agree that they are without merit.
For the foregoing reasons, and for those reasons only, I concur.